       Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                     Plaintiff,                09 Cr. 674 (LAP)

-against-                                             ORDER

OSHRAT PORTOLYONI,

                     Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court is Oshrat Portolyoni’s letter motion to

vacate her guilty plea and dismiss the indictment based on Ms.

Portolyoni’s inability to obtain a visa to enter the United States

for   her   sentencing   and   the   Government’s   purported   “effective

abandonment of this case.”        (Defendant’s Letter Motion to Vacate

and Dismiss (“Def. Letter”) at 3 [Dkt. no. 279 in 09 Cr. 674].)

Alternatively, defense counsel suggested a “proposal –- proffered

several years ago -- to sentence Ms. Portolyoni virtually, perhaps,

from the U.S. Embassy in Israel.”          (Id. at 2.)     The Government

objects to Ms. Portolyoni’s motion for vacatur and dismissal and

“requests that the Court set a date for sentencing.” (Government’s

Reply (“Gov. Reply”) at 1.)       The Government does not object to the

Defendant’s appearing remotely for her sentencing.            (Id.)

      The Court denies Ms. Portolyoni’s motion for vacatur and

dismissal.    Furthermore, the Court will permit Ms. Portolyoni to



                                      1
              Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 2 of 8




     appear remotely via videoconference for her sentencing if she

     consents to such a proceeding. The parties shall confer as to the

     possibility of remote sentencing and report to the Court by letter

     no later than September 25, 2020.

I.     BACKGROUND

          Ms. Portolyoni was arrested in Israel in July of 2009 and

     extradited to the United States the following year.               (Def. Letter

     at 1.)     Following her guilty plea to telemarketing and wire fraud

     charges in July 2010, Ms. Portolyoni remained in custody.                     (Id.)

     After serving 21 months in custody, the Court granted permission

     for Ms. Portolyoni to return to Israel to await sentencing in April

     2011.       (Id.)       Ms.    Portolyoni’s    bail   conditions       include   a

     requirement      that    she    return   to   the   United    States    for    her

     sentencing.      (Gov. Letter at 1.)

          Ms. Portolyoni’s sentencing was scheduled for October 2015

     and then rescheduled to January 2018.                 (Id.)     The Government

     maintains that it did not learn until shortly before the January

     2018 sentencing that Ms. Portolyoni did not have a valid visa to

     travel to the United States for her sentencing.               (Id.)    The Court,

     therefore, adjourned the 2018 sentencing proceeding.                  (Id.)

          Ms. Portolyoni asserts that she “has repeatedly been told

     that the [United States] will not issue her a visa” to return to

     New York for her sentencing, “because of her pending criminal case

     in the SDNY.” (Def. Letter at 2.) Ms. Portolyoni, understandably,


                                              2
        Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 3 of 8




wishes “to conclude her pending federal matter,” (id. at 2-3), but

as a result of this circular bureaucratic conundrum, asserts that

her life has “been in a permanent state of ‘Hold’ as this albatross

has weighed her down since 2009.”         (Id. at 3.)

     The Government denies that it has abandoned the case, saying

there is more to the story.       Specifically, in response to learning

about Ms. Portolyoni’s inability to obtain a visa, the Government

began the process of applying for a “Significant Public Benefit

Parole that would allow Ms. Portolyoni to travel temporarily to

the United States for purposes of sentencing.”             (Gov. Letter at

2.) However, Ms. Portolyoni failed to obtain such a parole because

she has an expired Israeli passport, for which she, apparently,

has made no effort to renew. (Id.)        Furthermore, the Defendant has

informed the Government that she is currently unable to leave

Israel because of pending debt collection proceedings against her.

(Id.)

     The Government does not object to Ms. Portolyoni’s appearing

remotely for her sentencing “[i]n light of these circumstances”

and further “compounded by the COVID-19 pandemic and its effects

on travel and court proceedings generally.” (Id.)               Indeed, the

Court is currently operating under standing orders in response to

the ongoing COVID-19 pandemic.       (See Second Amended Standing Order

re: Video Teleconferencing and Telephone Conferencing for Criminal




                                      3
            Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 4 of 8




      Proceedings (“Second Amended Standing Order”), dated September 16,

      2020 [dkt. no. 3 in 20 Misc. 176].)

II.     LEGAL STANDARD

           Federal Rule of Criminal Procedure 32(b)(1) directs this

      Court to “impose [a] sentence without unnecessary delay.”          Fed. R.

      Crim. P. 32(b)(1).   The history of the Rule “demonstrates that the

      Rules set forth no rigid timeline for sentencing.             Rather, the

      decision of when to impose sentence is in the sound discretion of

      the trial court. Sentencing need not occur immediately after trial

      or plea.”      United States v. Flowers, 983 F. Supp. 159, 170

      (E.D.N.Y. 1997) (JBW).

           A defendant has a Fifth Amendment due process right to be

      present at sentencing. (See Morales v. United States, 651 F. App'x

      1 at *4 (2d Cir. 2016) (Summary Order).          Under Federal Rule of

      Criminal Procedure 43, a defendant “must be present” at sentencing.

      (See Fed. R. Crim. P. 43(a)(3).)          “Notably, Rule 43 expressly

      permits a defendant to waive his presence at sentencing for

      misdemeanors.    The Rule has no similar provision for a felony

      sentencing.”    United States v. Harry, No. 19 Cr. 535, 2020 WL

      1528000, at *1 (E.D.N.Y. Mar. 31, 2020) (DLI).         However, pursuant

      to the recently passed Coronavirus Aid, Relief, and Economic

      Security Act (“CARES Act”), felony sentencings may be conducted by

      video or phone conference when:




                                          4
       Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 5 of 8




      (1) such hearings cannot be conducted in person without
      seriously jeopardizing public health and safety; (2) the
      district judge in a particular case finds for specific reasons
      that the plea or sentencing in that case cannot be further
      delayed without serious harm to the interests of justice; and
      (3) upon consent of the defendant after consultation with
      counsel.

United States v. Cohen, No. 19 Cr. 741 (WHP), 2020 WL 2539115 at

*1 (S.D.N.Y. May 19, 2020) (internal quotations omitted) (citing

CARES Act, Pub. L. 116-136 §§ 15002(b)(2), (4)).          “By authorizing

judges to conduct sentencings via videoconference, the CARES Act

recognizes the importance of judicial proceedings moving forward

in a time of great uncertainty.”      Id. at *3.    Furthermore, in March

of this year, “the Judicial Conference of the United States found

that emergency conditions due to COVID-19 have materially affected

and will affect the functioning of the federal courts.”           Id.   Soon

thereafter, the Chief Judge of this District issued a standing

order which “found that felony sentencings could not be conducted

in   person    without   seriously   jeopardizing     public   health   and

safety.”      Id.   (citing Standing Order for Video Teleconferencing

and Telephone Conferencing for Criminal Proceedings, dated Mar.

30, 2020, [dkt. no. 1 in 20 Mc. 176]).          The Chief Judge of this

District for the second time extended that standing order for a

period of ninety days on September 16, 2020.          (See Second Amended

Standing Order.)




                                     5
             Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 6 of 8




III.     DISCUSSION

            The Court finds that the Government has made a sufficient

       showing   that   it   has   complied    with    the   Court’s    discretionary

       sentencing “timeline,” pursuant to Criminal Rule 32.              Flowers, 983

       F. Supp. at 170.      The Government’s non-abandonment of this case is

       evident merely from the Government’s most recent request for a

       sentencing date.      (See Gov. Letter at 1.)

            On the other hand, the Court agrees with the Government that

       it is “inappropriate for Ms. Portolyoni to attempt to use her bail

       status, which permitted her to travel to Israel . . . conditioned

       on her agreement to return for sentencing, now to argue for the

       dismissal of charges based on her inability to live up to that

       bail condition.”      (Gov. Letter at 2.)       The Court acknowledges that

       the Defendant’s visa situation presents procedural and logistical

       issues--issues no doubt compounded by layers and layers of red

       tape--which hinder the Defendant’s ability to be present for her

       sentencing.       Nonetheless,    Ms.       Portolyoni     has   impeded   the

       Government’s     proposed    solution      of   granting   the    Defendant   a

       Significant Public Benefit Parole to travel to the United States

       by failing to renew her Israeli passport.                  In addition, Ms.

       Portolyoni’s inability to leave Israel due to her ongoing debt

       proceedings in no way compels the conclusion that the Government

       has abandoned its case.        (Def. Letter at 2.)




                                              6
        Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 7 of 8




      Furthermore, while the various COVID-19 protocols implemented

by   the    Southern     District    of    New   York    make     in-person      court

appearances     safer,    that    Ms.     Portolyoni     would    have    to    travel

internationally to attend an in-person sentencing leads the Court

to conclude that an in-person sentencing cannot be conducted

without seriously jeopardizing public health and safety.

      The Court also finds that the “sentencing in this case cannot

be further delayed without serious harm to the interests of

justice.”      Cohen, 2020 WL 2539115, at *3.                 “Moving forward with

[Ms. Portolyoni’s] scheduled sentencing promotes judicial economy

by   preempting    the    parties’      inevitable      motions    to    this   Court

requesting further scheduling changes.”                 Id.     As such, the Court

will permit the Defendant to appear for her sentencing by video

conference, or if unavailable, teleconference--pursuant to the

CARES Act and the local standing orders.1                     (See Second Amended

Standing Order).        The Government and defense counsel shall confer

about      conducting    Ms.     Portolyoni’s     sentencing        remotely      via

videoconference, most importantly, about whether she consents to

such a proceeding, see supra n. 1, and report to the Court by

letter no later than September 25, 2020 the status of their

discussions.


1 Prior to commencing a virtual sentence of the Defendant, the
Court requires, after consultation with counsel, the Defendant’s
written or verbal consent to her virtual participation in the
hearing.

                                           7
               Case 1:09-cr-00674-LAP Document 282 Filed 09/18/20 Page 8 of 8




IV.     CONCLUSION

        For the forgoing reasons, the Defendant’s motion to vacate her

      guilty plea and dismiss the indictment is denied.                Furthermore,

      Ms. Portolyoni is permitted to appear for her sentencing remotely

      via videoconference if she so consents. The Government and defense

      counsel shall confer about conducting Ms. Portolyoni’s sentencing

      remotely,     most   importantly,    whether    she   consents    to   such   a

      proceeding, see supra n. 1, and report to the Court by letter no

      later than September 25, 2020 the status of their discussions.

      SO ORDERED.

      Dated:       New York, New York
                   September 18, 2020

                                     __________________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                             8
